      Case 4:19-cv-00319-A Document 6 Filed 04/18/19    Page 1 of 1 PageID 21



                                                                          3
                                                                U.S. DISTRICT COURT
                                                            NORTIIERN DISTRICT OF TEXAS
                                                                      FILED
                   IN THE UNITED STATES DISTRICT COUR

                                                               ···--AP--R·-·· 1 2019
                        NORTHERN DISTRICT
                            FORT WORTH    OF TEX S
                                       DIVISION                  -       ---. B_

                                                             CU!i~K. U.S. DIStRICT COURT
EMMANUEL NNAJI,                        §
                                                               HY-~---;'"C·c-oc---
                                       §               '----'"-·-~~-~~~r:"~~:..Y_ _ _ _ __J
             Movant,                   §
                                       §
vs.                                    §   NO. 4:19-CV-319-A
                                       §   (NO. 4:09-CR-172-A)
UNITED STATES OF AMERICA,              §
                                       §
             Respondent.               §


                               FINAL JUDGMENT

       In accordance with the court's order signed this date,

       The court ORDERS, ADJUDGES, and DECREES that the motion of

movant, Emmanuel Nnaji, for reduction in sentence be, and is

hereby, denied.
                                                                          ,4




                                                             ii It
       SIGNED April 18, 2019.
